ACCEPTED
                                                                                                      04-14-00500-CR
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                  Law Office of William L. Baskette, Esq.                                        1/28/2015 3:38:11 PM
                                                                                                        KEITH HOTTLE
         110 W. Nueva Street, San Antonio, Texas 78204                                                         CLERK

                    (210) 930-1200
                         Faxes Only (888) 282-2917
                                                                                  FILED IN
                                Wednesday, January 28, 2015                4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
Fourth Court of Appeals                                                    1/28/2015 3:38:11 PM
300 Dolorosa Suite 3200                                                      KEITH E. HOTTLE
San Antonio, Texas 78205                                                           Clerk

RE:    04-14-00500-CR
       Edward Romero v. The State of Texas

Dear Court:

       The deadline for filing Appellant’s brief is this Friday, January 30, 2015 (Order dated
December 16, 2014). Although I have received the record filed by Delcine Benavides for the
punishment phase and exhibits, I have not been able to obtain the court reporter record
from Debra Doolittle for the case in chief which is necessary for the brief.

        I have called the court reporter on several occasions, the latest being this afternoon,
and left messages which calls were not returned. I sent her a letter dated December 18, 2014,
requesting a copy of the record, which correspondence was not answered. I went to the
District Clerk’s office – Criminal Central Filing for a copy of the record, but none was filed
with that office (although Ms. Benavides’s records were filed).

        Counsel will not be able to complete (or even start) the Appellant’s Brief without a
record and requests that the Court grant an extension but also order Debra Doolittle to
furnish Counsel with a copy of the trial court record via email.

                                                Respectfully Submitted,

                                                William L. Baskette

Copy to
District Attorney
186th District Court
Debra Doolittle




 If we are to have faith in Justice, we have only to believe in Ourselves, and act with Justice
                               www.SanAntonioAttorney.net